 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDKentPlasticsCorp.,andLaborers'InternationalUnion of North America,LocalUnion 561,AFL-CIO,Petitioner.Case 25-RC-4268June 18, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearingwas held on February 9, 1970, beforeFrederick G. Winkler, Hearing Officer of the Na-tional Labor Relations Board.' The Employer andthe Petitioner have each filed briefs.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings and finds that they are free from prejudicialerror. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.The Employer, a manufacturer of molded plasticproducts, operates two plants, known as the FultonStreet plant and the Grove Street plant, in Evans-ville, Indiana. The Petitioner seeks a unit of theproduction and maintenance employees at theGrove Street plant only. The Employer,agreeing asto the composition of the unit, contends that thesingle-plant unit sought by the Petitioner is inap-propriate, and that a two-plant unit comprising theemployees of both the Grove Street and the FultonStreet plants is the only appropriateunit.There isno bargaininghistory for the employees here in is-sue.The Grove Street plant, with 160 employees, andthe Fulton Street plant, with 400 employees, arefive blocks apart. The Fulton Street plant housesthe Employer's main office, which is the headquar-ters for its administrativeand managerialfunctions,includingpersonnel,bookkeeping,shipping,payroll, purchasing,sales,production scheduling,'The Employer's and the Petitioner's names appear as amended at thehearing183 NLRB No. 71engineering and research, hiring, and switchboardoperations.There is one nurse for both plants.Wages, hours, shift differential pay, shifts, vaca-tions, grievance processing, suggestion programs,probationary periods, Christmas bonuses, overtimepremiums, insurance and retirement programs, andother benefits and conditions of employment areuniform. A single safety committee checks safety atboth plants. Basic employee supervision for bothplants emanates from the Fulton Street plant, andseparate supervisory authority at the Grove Streetplant appears minimal, as evidenced by the factthat the Grove Street foreman may give only oralreprimands,whilewritten reprimands for em-ployees at both plants must originate at the FultonStreet plant. Equipment common to both plants in-cludes trucks, forklifts, testing machines, and tool-and-die department. Both plants use plastic rawmaterials and process the same orders for the samecustomers. Job skills at both plants are substantiallysimilar.Of approximately 22 job classifications, 18are common to both plants.On the other hand, the Grove Street plantprocessesmore than 80 percent of its product,using extrusion and vacuum forming processes, andproduces large sheets which are shipped directly tocustomers, whereas the Fulton Street plant uses in-jection molding operations and performs work onsmaller parts. In view of these differences, theGrove Street plant has its own production control,tool engineering, and process engineering depart-ments. For the past 13 years there has been a sin-gle-plant seniority system for each plant, save withrespect to a group currently numbering 150 em-ployees, hired before December 1, 1956, which hasalways been on a two-plant seniority basis. A vicepresident is in overall charge of both plants. Belowhim are a production manager, who manages theFulton Street plant, and a coordinator, whomanages the Grove Street plant. Below the coor-dinator are foremen engaged in immediate and in-termediate and, as indicated above, apparentlyminor supervision. During 1968 and 1969 there ap-pears to have been 70 to 75 temporary transfers ofemployees between the two plants for periods of aweek or more in duration, and in 1969 there ap-pears to have been only 1 such transfer from theGrove Street plant to the Fulton Street plant. Thereisoccasional interchange of service personnelbetween the plants on a day-to-day basis.In these circumstances, including the geographi-calproximityof the Employer's plants, itsmanagerial,administrative,and functional integra-tion, its centralized control of labor relations, hir-ing, and supervision; the close community of in-terests of its employees at both plants, as evidenced KENT PLASTICS CORP.613by their similar skills and virtually identical benefitsand conditions of employment; the similar materi-als, equipment, and facilities used by both plants,and the collaboration of these plants in jointproduction for various common customers; andnotwithstandingvariancesinengineering,processing, and equipment required by certainproduction differences, we find insufficient warrantfor a single-plant unit confined to the employees atthe Grove Street plant.'As the Petitioner does not desire to participate inan election in a unit different from the one which itrequested, we shall dismiss the instant petition.ORDERIt is hereby ordered that the petition herein be,and the same hereby is, dismissed in its entirety.0The Kendall Company,181 NLRB No177,Mid-West Abrasive Com-pany,145 NLRB 1665,Barber-Colman Company,130 NLRB 478, compareThe Black and Decker ManufacturingCompany,147NLRB 825,Dixie BelleMills, Inc ,139 NLRB 629